DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant’s argument filed 09/22/2021 have been fully considered.
In response to claim objection has been withdrawn in light of claim amendment.
Applicant’s argues that Lanigan-T fails to disclose “a record keeping server configured to: store a digital record for a software update…receive the blockchain from the computing device; and publish the blockchain”. Under further review, examiner respectfully disagree. Lanigan teaches “a record keeping server configured to: store a digital record for a software update”. Lanigan discloses “a DNS server [P.12 lines 14-19] and a software data file. The Data files such as firmware updates [P. 3 line 25 and P. 19 lines 25-32]”. This shows that the DNS server (record keeping server) stores files for updates. 
Lanigan teaches “receive the blockchain from the computing device; and publish the blockchain”. Lanigan discloses “the management server operates as a central broker handling communication from the client and then storing data itself, in both itself and the DNS, via another distributed database such as the blockchain [P. 29 lines 6-12]. A record is created by a broker server and then entered into the blockchain using a blockchain client. When verifying, a client would request the record from the broker server who would in turn check for the record in the blockchain [P. 38 lines 25-30]”. This shows that the client request from the server a record, client checks the record in the blockchain to determine if the record is valid. Storing data (publish) in the blockchain. Furthermore the instant specification just states that “the SSAE system may include an authoritative domain name service (DNS) server being utilized as an identity source to track and identify the blockchains being created to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanigan et al. (WO 2017191472 hereinafter Lanigan) in view of T (US 20200184097).
Re. claim 1, Lanigan teaches a computing system comprising: a record keeping server (Lanigan teaches DNS server [P. 12 lines 14-19] Fig. 1) configured to: store a digital record for a software update (Lanigan teaches a software data file [P. 3 line 25]. Data files such as firmware (software) updates [P. 19 lines 25-32]) ; and a computing device (Lanigan teaches device is operated by a vendor/ file creator [P. 16 lines 7-13] Fig. 1) comprising: an authentication circuitry configured to: generate a public key corresponding to a software developer of the software update (Lanigan teaches key pair comprising public key and private key for the vendor/file creator for a data file [P.6 lines 13-17] Fig. 1); generate a private key corresponding to the software developer of the software update (Lanigan teaches key pair comprising public key and private key for the vendor/file creator for a data file [P.6 lines 13-17] Fig. 1); establish a software-signing certificate corresponding to the software update (Lanigan teaches the vendor stores a public signing certificate comprising a public key for the data file [P.16 lines 28-30]); and electronically sign the software update with the software-signing certificate (Lanigan teaches the vendor stores a public signing certificate comprising a public key for the data file [P.16 lines 28-30]); a blockchain (Lanigan teaches blockchain [P. 4 lines 11]) generation circuitry configured to: generate a block for the blockchain (Lanigan teaches blockchain is a distributed database that maintains a continuously growing list of records, called blocks [P.38 lines 20-23]), wherein the block is configured to include: a hashed data file corresponding to data associated with the digital resource (Langain teaches computing a hash value from a data file stored in the memory of the management server (interpreted as blockchain) [P.5 lines 24-26] Fig. 17a); and a hashed resource file corresponding to at least a portion of the digital resource (Lanigan teaches computing a hash value from a data file stored in the memory of the management server (interpreted as blockchain) [P.5 lines 24-26]. Blockchain which is configured to store verification data or signing data [P.38 lines 20-23] Fig. 17a); wherein the record keeping server is further configured to: receive the blockchain from the computing device (Lanigan teaches a client would request the record from the broker server who would in turn check for the record in the blockchain [P. 38 lines 25-30]); and publish the blockchain (Lanigan teaches have a storage system in the form of a blockchain, a record is created by a broker server and then entered into the blockchain using a blockchain client [P. 38 lines 25-30]).
(T teaches The initial block (the genesis block) has only its self -hash value and no previous hash value [0030]); a hashed list of components comprising a digital resource (T teaches a unique hash value for the file; storing, by the processing device, the hash value of the file in a subset of the plurality of nodes; generating, by the processing device, a hash table, the hash table including an indication of the file and the hash value (Hash table is interpreted as hashed list of components) [0004]).
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by T into the invention of Langian for the purposes of verification users and maintain records and track modification of data (T [0002]).
Re. claim 2, Lanigan-T teaches the computing system of claim 1, wherein the authentication circuitry is further configured to: encrypt the software-signing certificate using the private key (Langian teaches the encryption is carried out using a DNSCrypt protocol [P. 21 lines 20-27]. Creating a private/public key pair and signing the data file with the private key [P. 22 lines 1-3]).
Re. claim 3, Lanigan-T teaches the computing system of claim 1, wherein the record keeping server is an authoritative domain name system (DNS) server (Lanigan teaches DNS server [Page 12 lines 14-19] Fig. 1).
Re. claim 5, Lanigan-T teaches the computing system of claim 1, Lanigan wherein the genesis block is configured to store at least the software-signing certificate encrypted with the private key, the public key, a digital identity of the digital resource, and a DNS record corresponding to the software developer (T teaches Each block in a chain is addressed by a unique hash value [0030]. The blocks may also include additional details, such as creation time, the data held in the block, and company information or identifiers. Domain Name System ( DNS) may be used to create simpler names  [0031] (genesis block contains DNS record corresponding to the software developer)).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by T into the invention of Lanigan for the purposes of verification users and maintain records and track modification of data (T [0002]).
Re. claim 7, Lanigan-T teaches the computing system of claim 1, wherein the hashed data file is a three-way hash of the software-signing certificate and a file size of the digital resource (Lanigan teaches the hash is computed using a hash algorithm selected from, but not limited to MD5 or sha256 [P. 33 lines 23-31]).
Re. claim 8, Lanigan-T teaches the computing system of claim 1, wherein the hashed resource file includes a digital identity of the digital resource, an identity of the digital record, the software-signing certificate, and the digital resource (Lanigan teaches the same verification functionality can be used with a device or product can be identified by a combination of information about itself and combined into data that is advertised via DNSSEC enabled DNS records [P. 30 lines 19-23]. digitally signing a unique identifier (ID) of a product, device or other physical item or a digital representation of a product [P. 30 lines 25-31]).
Re. claim 9, Lanigan-T teaches the computing system of claim 1, wherein the blockchain stores a distinct software update as the digital resource (Lanigan teaches the system enables data files, such as firmware updates, software updates, software packages or configuration updates to be signed by vendors, with the public key or certificate being stored in the DNS. The management server (blockchain) verifies the data files 15 and stores the data files as whitelisted data files [P.19 25-32]. Fig 1 and 5).
(Lanigan teaches DNS server [P. 12 lines 14-19]. A software data file [P. 3 line 25]. Data files such as firmware (software) updates [P. 19 lines 25-32]Fig. 1); generating, by an authentication circuitry, a public key corresponding to a software developer of the software update (Lanigan teaches key pair comprising public key and private key for the vendor/file creator for a data file [P.6 lines 13-17] Fig. 1); generating, by the authentication circuitry, a private key corresponding to the software developer of the software update (Lanigan teaches key pair comprising public key and private key for the vendor/file creator for a data file [P.6 lines 13-17] Fig. 1); establishing, by the authentication circuitry, a software-signing certificate corresponding to the software update (Lanigan teaches the vendor stores a public signing certificate comprising a public key for the data file [P.16 lines 28-30]); electronically signing, by the authentication circuitry, the software update with the software-signing certificate (Lanigan teaches the vendor stores a public signing certificate comprising a public key for the data file [P.16 lines 28-30]); generating, by the blockchain generation circuitry, a block for the blockchain (Lanigan teaches blockchain is a distributed database that maintains a continuously growing list of records, called blocks [P.38 lines 20-23]), wherein the block is configured to include: a hashed data file corresponding to data associated with the digital resource (Langain teaches computing a hash value from a data file stored in the memory of the management server (interpreted as blockchain) [P.5 lines 24-26] Fig. 17a); and a hashed resource file corresponding to at least a portion of the digital resource (Lanigan teaches computing a hash value from a data file stored in the memory of the management server (interpreted as blockchain) [P.5 lines 24-26]. Blockchain which is configured to store verification data or signing data [P.38 lines 20-23] Fig. 17a); receiving, by the record keeping server, the blockchain from the blockchain generation circuitry (Lanigan teaches a client would request the record from the broker server who would in turn check for the record in the blockchain [P. 38 lines 25-30]); and publishing, by the record keeping server, the (Lanigan teaches have a storage system in the form of a blockchain, a record is created by a broker server and then entered into the blockchain using a blockchain client [P. 38 lines 25-30]).
Although Lanigan discloses block and hashing, Lanigan do not explicitly disclose but T discloses generating, by a blockchain generation circuitry, a genesis block that initiates a blockchain (T teaches The initial block (the genesis block) has only its self -hash value and no previous hash value [0030]); a hashed list of components comprising a digital resource (T teaches a unique hash value for the file; storing, by the processing device, the hash value of the file in a subset of the plurality of nodes; generating, by the processing device, a hash table, the hash table including an indication of the file and the hash value (Hash table is interpreted as hashed list of components) [0004]).
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by T into the invention of Langian for the purposes of verification users and maintain records and track modification of data (T [0002]).
Re. claim 11, rejection of claim 10 is included and claim 11 is rejected with the same rationale as applied in claim 2.
Re. claim 12, rejection of claim 10 is included and claim 12 is rejected with the same rationale as applied in claim 3.
Re. claim 14, rejection of claim 10 is included and claim 14 is rejected with the same rationale as applied in claim 5.
Re. claim 16, rejection of claim 10 is included and claim 16 is rejected with the same rationale as applied in claim 7.
Re. claim 17, rejection of claim 10 is included and claim 17 is rejected with the same rationale as applied in claim 8.
(Lanigan teaches computer readable medium storing instructions [P. 6 lines 19-22]), cause processing circuitry to: store, in a record keeping server, a digital record for a software update (Lanigan teaches DNS server [P. 12 lines 14-19]. A software data file [P. 3 line 25]. Data files such as firmware (software) updates [P. 19 lines 25-32]Fig. 1); generate a public key corresponding to a software developer of the software update (Lanigan teaches key pair comprising public key and private key for the vendor/file creator for a data file [P.6 lines 13-17] Fig. 1); generate a private key corresponding to the software developer of the software update (Lanigan teaches key pair comprising public key and private key for the vendor/file creator for a data file [P.6 lines 13-17] Fig. 1); establish a software-signing certificate corresponding to the software update (Lanigan teaches the vendor stores a public signing certificate comprising a public key for the data file [P.16 lines 28-30]); electronically sign the software update with the software-signing certificate (Lanigan teaches the vendor stores a public signing certificate comprising a public key for the data file [P.16 lines 28-30]); generate a block for the blockchain (Lanigan teaches blockchain is a distributed database that maintains a continuously growing list of records, called blocks [P.38 lines 20-23]), wherein the block is configured to include: a hashed data file corresponding to data associated with the digital resource (Langain teaches computing a hash value from a data file stored in the memory of the management server (interpreted as blockchain) [P.5 lines 24-26] Fig. 17a); and a hashed resource file corresponding to at least a portion of the digital resource(Lanigan teaches computing a hash value from a data file stored in the memory of the management server (interpreted as blockchain) [P.5 lines 24-26]. Blockchain which is configured to store verification data or signing data [P.38 lines 20-23] Fig. 17a);  and publish the blockchain (Lanigan teaches have a storage system in the form of a blockchain, a record is created by a broker server and then entered into the blockchain using a blockchain client [P. 38 lines 25-30]).
Although Lanigan discloses block and hashing, Lanigan do not explicitly disclose but T discloses generate a genesis block that initiates a blockchain (T teaches The initial block (the genesis block) has only its self -hash value and no previous hash value [0030]); a hashed list of components comprising a digital resource (T teaches a unique hash value for the file; storing, by the processing device, the hash value of the file in a subset of the plurality of nodes; generating, by the processing device, a hash table, the hash table including an indication of the file and the hash value (Hash table is interpreted as hashed list of components) [0004]).
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by T into the invention of Langian for the purposes of verification users and maintain records and track modification of data (T [0002]).
Re. claim 19, rejection of claim 18 is included and claim 19 is rejected with the same rationale as applied in claim 5.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanigan et al. (WO 2017191472 hereinafter Lanigan) in view of T (US 20200184097), and in further view of Casey et al. (US 20040153670).
Re. claim 4, Langian-T teaches the computing system of claim 1, Lanigan-T do not explicitly disclose but Casey discloses wherein the digital resource is assigned a digital identify according to a common platform enumeration (CPE) schema (Casey teaches a NID or other local authentication device identifies various digital assets including content objects and/or CPE [0045]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Casey into the invention of (Casey [0042]).
Re. claim 13, rejection of claim 10 is included and claim 13 is rejected with the same rationale as applied in claim 4.
Claims 6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanigan et al. (WO 2017191472 hereinafter Lanigan) in view of T (US 20200184097), and in further view of Smith et al. (US 20200374700).
Re. claim 6, Lanigan-T teaches the computing system of claim 1, Lanigan-T disclose hashed list of components, Lanigan-T do not explicitly disclose but Smith discloses wherein the hashed list of components is a bill of material (BOM) including a list of each component of the digital resource (Smith teaches a BoM also may include the supplier, model, version, and other information such as a hash of firmware/software associated with the ingredient or component [0093]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Smith into the invention of Lanigan-T for the purposes of include the supplier, model, version, and other information (Smith [0093]).
Re. claim 15, rejection of claim 10 is included and claim 15 is rejected with the same rationale as applied in claim 6.
Re. claim 20, Lanigan-T teaches the computing device of claim 18, wherein the hashed data file is a three-way hash of the software-signing certificate and a file size of the digital resource (Lanigan teaches the hash is computed using a hash algorithm selected from, but not limited to MD5 or sha256 [P. 33 lines 23-31]); and wherein the hashed resource file includes a digital identity of the digital resource, an identity of the digital record, the software-signing certificate, and the digital resource (Lanigan teaches the same verification functionality can be used with a device or product can be identified by a combination of information about itself and combined into data that is advertised via DNSSEC enabled DNS records [P. 30 lines 19-23]. digitally signing a unique identifier (ID) of a product, device or other physical item or a digital representation of a product [P. 30 lines 25-31]).
Lanigan-T do not explicitly disclose but Smith discloses wherein the hashed list of components is a bill of material (BOM) including a list of each component of the digital resource (Smith teaches a BoM also may include the supplier, model, version, and other information such as a hash of firmware/software associated with the ingredient or component [0093]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Smith into the invention of Lanigan-T for the purposes of include the supplier, model, version, and other information (Smith [0093]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bathen et al. (US 20180176229) discloses .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436